DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 06/10/2022 has been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-11 and 13-17 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	Applicant argues regarding claim 1 that the reference Blum does not disclose “front frame and the front cover are coupled to each other to form a first accommodating part and a second accommodating part.
	The examiner respectfully disagrees.
Blum teaches a front cover coupled to the front frame (annotated figure 24 below, labeled front frame; see the top view in figure 24 the portion of the front frame extending beyond the front of the glasses frame) and configured to form a first accommodating part and a second accommodating part (annotated figure 24 below, labeled first and second accommodating part) positioned between the front frame and the front cover (annotated figure 24 below, labeled front cover; where the “screens located behind the lenses” are).  The examiner further notes that the front frame and front cover being separate parts as opposed to a single part and the first and second accommodating part being separate parts as opposed to a single part is not patentable subject matter because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Re Dulberg, 129 USPQ 348 (CCPA 1961), neither is the coupling location of those two elements absent a modification that affects the operation of the device because it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)

    PNG
    media_image1.png
    536
    840
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 20180348524), previously cited, in view of Tsai (US 20090219479), previously cited, and Kamakura (US 20180052327).
Regarding claim 1, Blum teaches 
	an electronic device (see figures 23 and 24) comprising,
	a front frame (2330/2430, dark grey portion of frame) including a lens frame coupling portion (see top view of figure 24) to which a lens frame, configured to hold lenses (light grey frame in figure 24), may be detachably coupled (¶168 states “The connection to the eyewear frame front can be by way of a connection member, by way of example only: a strap, loop, ring, fastener, clip, and/or magnetic attachment.  The strap, loop ring, or fastener can be adjustable and/or elastic”);
	two side frames coupled to side ends of the front frame and that are worn on a user’s ears (not labeled, temples);
	a front cover coupled to the front frame (see the top view in figure 24 the portion of the front frame extending beyond the front of the glasses frame) and configured to form a first accommodating part and a second accommodating part positioned between the front frame and the front cover (where the “screens located behind the lenses” are);
	a display unit displaying content to the user (figure 24, shown in figure a statement “screens located behind lenses”); and
	a control unit generating and processing the content (¶163 and ¶173 state the AR Unit can be capable of displaying a photo, video, hologram, test, number, sentence and/or symbol to the wearer),
wherein the first accommodating part is formed to correspond to the right eye of the user, and the second accommodating part is formed to correspond to the left eye of the user (see the top view in figure 24 the portion of the front frame extending beyond the front of the glasses frame, the left side of the accommodating part correspond to the right eye of the user and the right side of the accommodating part correspond to the left eye of the user), and
	wherein the display unit (figure 24, shown in figure a statement “screens located behind lenses”) and the control unit (¶163 and ¶173 state the AR Unit can be capable of displaying a photo, video, hologram, text, number, sentence and/or symbol to the wearer) are disposed in any one of the first accommodating part and the second accommodating part (top part of the front frame shown in figure 24).
	Blum does not specifically teach the front cover coupled to the front frame at the rear of the front frame.
	Tsai teaches a device (figures 7-9) comprising, a front frame (lens frame 1) including a lens frame (1) coupling portion to which a lens frame (1), configured to hold lenses, may be detachably coupled (¶29 states the opening 31 of the resilient clamp 32 protruding from the middle section of the secondary lens frame 3 is engaged with a lower portion of the perimeter of the supporting portion 11);
	two side frames (figure 9, temple bars 5) coupled to side ends of the front frame (1) and that are worn on a user’s ears (figure 9, temple bars 5);
	wherein the first accommodating part is formed to correspond to the right eye of the user (top portion of the right side of 2), and the second accommodating part is formed to correspond to the left eye of the user (top portion of the left side of 2); and a front cover (protective strip 2) coupled to the front frame (1) at the rear of the front frame (as shown in figure 7-9) and configured to form a first accommodating part (top portion of the right side of 2) and a second accommodating part (top portion of the left side of 2) positioned between the front frame (1) and the front cover (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Blum with the front cover coupled to the front frame at the rear of the front frame and configured to form a first accommodating part and a second accommodating part positioned between the front frame and the front cover of Tsai for the purpose of providing a frame that can be conveniently and rapidly assembly or detached (¶2).  The examiner further notes that the front frame and front cover being separate parts as opposed to a single part and the first and second accommodating part being separate parts as opposed to a single part is not patentable subject matter because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Re Dulberg, 129 USPQ 348 (CCPA 1961), neither is the coupling location of those two elements absent a modification that affects the operation of the device because it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)
	Blum in view of Tsai does not specifically teach a power supply unit is accommodated in an accommodating part different from the accommodating part in which the display unit and the control unit are accommodated among the first and second accommodating parts.
	Kamakura teaches a device (figure 7 and 8) comprising a power supply unit (battery retained in the frame 3, ¶489) is accommodated in an accommodating part (3) different from the accommodating part (32R) in which the display unit (figure 7, image projecting sections 41) and the control unit (figure 8, control sections 46) are accommodated among the first (3) and second accommodating parts (32R).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Blum in view of Tsai with a power supply unit is accommodated in an accommodating part different from the accommodating part in which the display unit and the control unit are accommodated among the first and second accommodating parts of Kamakura for the purpose of providing a head-mounted image display device that can be stably mounted (¶7).  Furthermore, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  The rearrangement in this does not modify the operation of the device because the display still provides the function of displaying an image, the control unit still provides controlled signals to the device, and power supply still provides power to the device.
	Regarding claim 2, Blum in view of Tsai and Kamakura teaches the invention as set forth above and Blum further teaches 
	wherein the lens frame (frame shown in figure 23) further includes a first eye portion (right side of the frame which consist of the rim and the lens on the right side as shown in figure 23) corresponding to a right eye of the user (the first eye portion is located on a right side of the wearer as shown in figure 23), and
	a second eye portion (left side of the frame which consist of the rim and the lens on the left side as shown in figure 23) corresponding to a left eye of the user (the second eye portion is located on a left side of the wearer as shown in figure 23).
Regarding claim 5, Blum in view of Tsai and Kamakura teaches the invention as set forth above and Blum further teaches 
wherein the lenses are convex or concave lenses (¶161 teaches inner or outer convex or concave of lens).
Regarding claim 13, Blum in view of Tsai and Kamakura teaches the invention as set forth above and Blum further teaches 
	wherein the power supply unit includes a battery (¶148 states AR unit can by way of example only, use or comprise rechargeable battery).
Regarding claim 14, Blum in view of Tsai and Kamakura teaches the invention as set forth above and Blum further teaches 
	wherein the power supply unit (¶210 states battery) is electrically connected to the control unit (¶210 AR Unit) by a wire (¶210 states the AR unit can comprise a battery having a wire for charging).
Regarding claim 17, Blum in view of Tsai and Kamakura teaches the invention as set forth above and Blum further teaches 
	the lens frame (shown in figures 23 and 24 in light grey which holds the lenses in place),
	wherein the lenses (left and right lenses held by the frame as shown in figures 23 and 24) held by the lens frame are lenses which are configured according to the user’s needs (¶2 states the present invention is directed generally to an eyewear platform, and more particularly to the design of a releasably attachable augmented reality (AR) system that meets the demands of the consumers and enterprise, while providing features including, but not limited to, augmented reality or mixed reality.).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 20180348524), previously cited, in view of Tsai (US 20090219479), previously cited, and Kamakura (US 20180052327) as applied to claim 2 above, and further in view of Shapiro (US 20040001178), previously cited.
Regarding claim 3, Blum in view of Tsai and Kamakura teaches the invention as set forth above does not specifically teach the lens frame further includes a first protrusion formed on a right side of the first eye portion, and a second protrusion formed on a left side of the second eye portion.
However, in a similar field of endeavor, Shapiro teaches a device (figure 11), 
	wherein the lens frame (frame 10) further includes a first protrusion (right end piece 21’) formed on a right side of the first eye portion (right side of frame and lens 14’ as shown in figure 11), and
	a second protrusion (left end piece 21) formed on a left side of the second eye portion (left side of frame and lens 14 as shown in figure 11; ¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Blum in view of Tsai and Kamakura with the lens frame further including a first protrusion formed on a right side of the first eye portion, and a second protrusion formed on a left side of the second eye portion of Shapiro for the purpose of attaching to the primary frame and to provide visual effect of the eyewear providing aesthetic appearance (¶6 and ¶9).
	Regarding claim 4, Blum in view of Tsai, Kamakura, and Shapiro teaches the invention as set forth above and Shapiro further teaches 
	wherein the lens frame coupling portion (rim 66’) further includes a first hook (retainer clip 68’) and a second hook (retainer clip 68), and
	the first protrusion (end pieces 21’) is hook-coupled to the first hook (68’) and the second protrusion (end pieces 21) is hook-coupled to the second hook (68; ¶29).  The reason for combining is the same as above in claim 3.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 20180348524), previously cited, in view of Tsai (US 20090219479), previously cited, and Kamakura (US 20180052327) as applied to claim 1 above, and further in view of Ha et al. (US 20200301148), previously cited.
Regarding claim 6, Blum in view of Tsai, Kamakura, and Shapiro teaches the invention as set forth above but does not specifically teach the display unit further includes a pin mirror.
However, in a similar field of endeavor, Ha teaches the display unit (display device 210 and 220) further includes a pin mirror (reflectors 411-415 and 421-425).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Blum in view of Tsai, Kamakura, and Shapiro with a pin mirror of Ha for the purpose of reducing the size of the optical device by reducing the optical path from the display to the user’s eyes (¶81).
Regarding claim 7, Blum in view of Tsai, Kamakura, and Shapiro teaches the invention as set forth above and Ha further teaches 
	wherein the pin mirror (reflectors 411-415 and 421-425) is formed to protrude from the first accommodating part (support frame 20) of the second accommodating part (20) to face a right eye or a left eye (faces wearer of the device shown in figure 2).  The reason for combining is the same as above in claim 6.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 20180348524), previously cited, in view of Tsai (US 20090219479), previously cited, and Kamakura (US 20180052327) as applied to claim 1 above, and further in view of Miyasaka et al. (US 20190259336), previously cited.
Regarding claim 8, Blum in view of Tsai, and Kamakura teaches the invention as set
forth above but does not specifically teach wherein the control unit further includes, a flexible printed circuit board (FPCB); a processor disposed on the flexible printed circuit board; a switch electrically connected to the processor on the flexible printed circuit board; and a terminal electrically connected to the switch.
	However, in a similar field of endeavor, Miyasaka teaches the electronic device (figures 1 and 8),
	wherein the control unit (control unit 55) further includes,
	a flexible printed circuit board (FPCB) (¶103 FPC);
	a processor (¶103 semiconductor integrated circuit) disposed on the flexible printed circuit board (¶103 FPC);
	a switch (¶295 transistor 32) electrically connected to the processor on the flexible printed circuit board (¶295 driving method for pixel circuit and ¶103 driving circuit is from control unit 55 is formed by Flexible Printed Circuit (FPC)); and
	a terminal (input terminal 28) electrically connected to the switch (figure 8 transistors and ¶120 and ¶295).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Blum in view of Tsai, and Kamakura with the control unit further includes, a flexible printed circuit board (FPCB); a processor disposed on the flexible printed circuit board; a switch electrically connected to the processor on the flexible printed circuit board; and a terminal electrically connected to the switch of Miyasaka for the purpose of organizing the components and connection to provide high performance and being small and light (¶59 and ¶103).
	Regarding claim 9, Blum in view of Tsai, Kamakura, and Miyasaka teaches the invention as set forth above and Miyasaka further teaches 
	wherein the processor (¶103 semiconductor integrated circuit) generates and processes the content to be displayed, and converts an electrical signal into a beam (as shown in figure 4 and ¶74) and transmits the beam to the display unit (¶103 states the control unit 55 includes a semiconductor integrated circuit and via the FPC, the display signal is supplied to the drive circuit 51 form the control unit 55).  The reason for combining is the same as above in claim 8.
Regarding claim 10, Blum in view of Tsai, Kamakura, and Miyasaka teaches the invention as set forth above and Blum further teaches 
	wherein the control unit (¶39 CPU and controller) further includes a communication unit allowing the processor to communicate data with an external digital device (¶39 states wifi chip, Bluetooth chip, communication system, antenna, radio).
Regarding claim 11, Blum in view of Tsai, Kamakura, and Miyasaka teaches the invention as set forth above and Miyasaka further teaches 
	the electronic device (figure 1) further includes an interface unit (input terminal 28),
	wherein the interface unit (28) includes at least one of a wired/wireless headset port, an external charger port (¶120 states input terminal of an inverter for charging), a wired/wireless data port, a memory card port, a port for connecting a device equipped with an identification module, an audio input/output (I/O) port, a video input/output (I/O) port, and an earphone port.  The reason for combining is the same as above in claim 8.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 20180348524), previously cited, in view of Tsai (US 20090219479), previously cited, and Kamakura (US 20180052327) as applied to claim 1 above, and further in view of Partovi (US 11,005,285), previously cited.
Regarding claim 15, Blum in view of Tsai, and Kamakura teaches the invention as set forth above.
Blum further teaches 
wherein the control unit (AR unit) includes a wireless power receiver (¶210 AR unit can comprise of a battery having wirelessly charged).
Blum in view of Tsai, and Kamakura does not specifically teach the power supply unit includes a wireless power transmitter, and
	the wireless power transmitter wirelessly transmits power to the wireless power receiver.
However, in a similar field of endeavor, Partovi teaches the electronic device (figure 1) the power supply unit (input power of the charger as shown in figure 1) includes a wireless power transmitter (as shown in figure 1 the charger), and
	the wireless power transmitter wirelessly transmits power to the wireless power receiver (as shown in figure 1 the receiver; column 7, lines 45-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Blum in view of Tsai, and Kamakura with the power supply unit includes a wireless power transmitter, and the wireless power transmitter wirelessly transmits power to the wireless power receiver of Partovi for the purpose of providing power to charge the power source (column 7, lines 45-65).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 20180348524), previously cited, in view of Tsai (US 20090219479), previously cited, and Kamakura (US 20180052327) as applied to claim 2 above, and further in view of Chen (US 6,491,388), previously cited.
Regarding claim 16, Blum in view of Tsai, and Kamakura teaches the invention as set forth above but does not specifically teach the lens frame further includes a pad arm, a pad plate, and a nose pad which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user.
However, in a similar field of endeavor, Chen teaches the electronic device,
	wherein the lens frame (frame shown in figure 1) further includes a pad arm (14), a pad plate (the nose pads 13 each having a pad plate embedded), and a nose pad (13) which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user (as shown in figure 1 for the left and right eye portion to contact a nose of the wearer and column 2, lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Blum in view of Tsai, and Kamakura with the lens frame further includes a pad arm, a pad plate, and a nose pad which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user of Chen for the purpose of providing easy replacement of eyewear parts (column 1, lines 1-10 and column 2, lines 1-20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/9/22